DETAILED ACTION
This communication is responsive to Applicant’s response filed July 26, 2022. Applicant’s amendments and arguments have been carefully considered.
Claims 1-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 2018/0118229) in view of Schroeder (US 9,334,937).
Huck discloses an apparatus comprising first and second latches 215 configured to couple to deck 102 of an autorack car, wherein each latch comprises body 235 coupled to hinge 240 such that the body may rotate about the hinge from a first position to a second position, and headpiece 218 coupled to the body; travelling nut 220 configured to engage ball screw 104, wherein the travelling nut is configured to rotate with the ball screw when the body is in the first position, and the body includes inside key 225 (paras [0034] and [0035]) configured to engage a corresponding slot of the travelling nut to exert a counter force on the travelling nut to prevent the travelling nut from rotating when the body is in the second position, and wherein the travelling nut and the latch are configured to adjust the height of the deck in the autorack car when the body is in the second position and the ball screw is turned; and collar 210 configured to encircle the latch when the body is in the second position, wherein the collar may be lifted above the latch. The difference between the structure of Huck and the instant claimed invention is that in the structure of Huck the travelling nut is blocked against rotation by having the latch bodies positioned in locking association with the travelling nut (paras [0034] and [0035]), whereas in the instant claimed invention, the travelling nut is blocked against rotation by having the latch bodies positioned in locking association with the travelling nut head. 
Schroeder discloses a structure having travelling nut 134 configured with a body and nut head 142, wherein the travelling nut is blocked against rotations by having latch bodies 136 positioned in locking association with travelling nut head 142. In view of Schroeder, it would have been obvious to one of ordinary skill in the art to modify the structure of Huck to include a travelling nut with a travelling nut head and configure the latch bodies with a configuration for locking engagement with the travelling nut head, in a manner similar to that taught by Schroeder, such that the latch bodies can be effectively and securely grip the travelling nut via its head for selectively locking the traveling nut against rotations. The structure of Huck, as modified, is considered to include the combination of features of instant claims 1, 3 and 8.
Regarding instant claim 2, in the structure of Huck, collar 210 is configured to prevent body 235 from rotating from the second position to the first position as claimed.
Regarding instant claim 4, in the structure of Huck, ball screw 104 is extending through travelling nut 220.
Regarding instant claim 5, the counter force of body 235 on travelling nut 220 to prevent the travelling nut from rotating when the body is in the second position is readable as a force transverse to the body.
Regarding instant claims 6-7, consider the position of headpiece 218 in the structure of Huck, which is operable as claimed.
Regarding instant claim 9, in the structure shown in Fig. 2 of Huck, wherein the headpiece comprises key 225 and the collar comprises slot 230, which are configured and operable as claimed.
Regarding instant claims 10 and 12-13, the structure of Huck, as modified above, is considered to include the combinations of features as claimed.
Regarding instant claim 11, consider claim 19 of Huck. 
Regarding instant claims 14-15, consider the position of headpiece 218 in the structure of Huck, which is operable as claimed. 
Regarding instant claim 16, consider the structure of Huck, wherein the first and second counter forces by the first and second bodies are opposite as claimed. 
Regarding instant claim 17, consider the structure of Huck, wherein ball screw 104 is extending through travelling nut 220. 
Regarding instant claim 18, travelling nut head 142 of Schroeder is rectangular. The structure of Huck, as modified,  is considered to include similar feature. 
Regarding the method steps of instant claims 10-18, it would have been obvious to one of ordinary skill in the art to operate the structure of Huck by using the steps recited in instant method claims, which are obviously necessary for performing proper operations in accordance with the structural configuration of the structure of Huck, as modified.
Responses to Applicant’s Arguments:
Applicant’s arguments are not persuasive because Schroeder is considered to clearly teach the specific feature lacking in the structure of Huck, which is a locking configuration including latch bodies 136 configured to be in locking association with travelling nut head 142 of travelling nut 134 to prevent rotation of the travelling nut. The above ground of rejection is also made to directly/indirectly address Applicant’s points of arguments. Regarding Applicant’s argument that the coupling between the latch bodies 136 and travelling nut 134 of Schroeder is a permanent coupling, which is not the same as in the structure of Huck, wherein the latch bodies are pivotable between first and second positions for selective coupling/uncoupling, note that Schroeder is applied in the above ground of rejection only for its teaching of a locking configuration, specifically the latch bodies configured to prevent rotation of the travelling nut by locking the travelling nut head.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617